          Case 1:20-cv-02658-CJN Document 33 Filed 10/05/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
TIKTOK INC., et al.,                         )
                                             )
                              Plaintiffs,    )
                                             )
                       v.                    )    Civil Action No. 1:20-CV-2658-CJN
                                             )
DONALD J. TRUMP, in his official capacity as )
President of the United States, et al.,      )
                                             )
                              Defendants.    )
__________________________________________)


 NOTICE OF FILING OF CERTIFIED CONTENTS OF ADMINISTRATIVE RECORD

       Pursuant to Local Civil Rule 7(n), as well as the Court’s Minute Order of October 1, 2020,

Defendants hereby respectfully submit the attached declaration from John Costello, Deputy

Assistant Secretary for Intelligence and Security with the Department of Commerce, certifying the

contents of the Administrative Record at issue in this action.

       Pursuant to the parties’ Joint Status Report filed on September 30, 2020, see ECF No. 32,

undersigned counsel will separately serve Plaintiffs’ counsel with a copy of all documents

comprising the Administrative Record, with the exception of Appendix A to the Secretary of

Commerce’s Decision Memorandum (AR-1596), which is a classified document from the Office

of the Director of National Intelligence.


Dated: October 5, 2020                        Respectfully submitted,

                                              JEFFREY BOSSERT CLARK
                                              Acting Assistant Attorney General

                                              JOHN V. COGHLAN
                                              Deputy Assistant Attorney General
Case 1:20-cv-02658-CJN Document 33 Filed 10/05/20 Page 2 of 2




                           ALEXANDER K. HAAS
                           Branch Director

                           DIANE KELLEHER
                           Assistant Branch Director

                           /s/ Daniel Schwei
                           DANIEL SCHWEI
                           Special Counsel
                           SERENA M. ORLOFF
                           MICHAEL DREZNER
                           AMY E. POWELL
                           STUART J. ROBINSON
                           Trial Attorneys
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           Ben Franklin Station, P.O. Box No. 883
                           Washington, DC 20044
                           Phone: (202) 305-8693
                           Fax: (202) 616-8470
                           E-mail: daniel.s.schwei@usdoj.gov

                           Counsel for Defendants
